OFFICIAL CORRESPONDENCE

AFCP 2.0 Non-Entry
Applicant’s request for entry into the After Final Consideration Pilot Program 2.0 is acknowledged but is denied because the proposed amendments to the claims have not been previously considered by the Examiner and therefore require further search and consideration beyond that which can be conducted in the limited amount of time authorized for the pilot program. Therefore, the response is being reviewed according to pre-AFCP 2.0 practice.

Response to Amendment
The Amendment filed 13 December 2021 has not been entered. Any objections and/or rejections previously set forth in the Final Office Action filed 14 September 2021 (hereinafter “Final Office Action”) are maintained herein. The Amendment has not been entered because (as stated above) the proposed claim amendments have not been previously considered or searched by the Examiner, and therefore (i) do not fall within the scope of after-final amendments set forth 37 CFR 1.116 (see also MPEP 714.12) and (ii) require additional search and consideration beyond that which is authorized for the pilot program. 
However, in an effort to facilitate compact prosecution, it is noted that the proposed amendments to claim 12 would be sufficient to overcome the objection thereto and the rejection under 35 U.S.C. 112(d), respectively, previously set forth in the Final Office Action.

Response to Arguments
On pp. 6 of the Remarks, Applicant asserts that the “Office contends epoxidized vegetable oil are functionally equivalent to impact modifiers”, and cites to pp. 6, 7, 20, and 21 of the Final Office Action. However, it is the Examiner’s position that the aforecited portions of the Action are not suggesting that epoxidized vegetable oil is functionally equivalent to all impact 
It is also the Examiner’s position that Applicant is taking an overly narrow view of the term “impact modifier” as disclosed by Chivrac. As stated by Chivrac [pp. 8, 24-29] with respect to the impact modifier: “They modify the mechanical properties of thermoplastics by increasing the tensile stress of said thermoplastics. Various mechanisms can be involved, such as cavitation upon impact or diffused energy released upon impact.” With respect to the first cited sentence, the tensile stress of a thermoplastic (or other material) is the stress state experienced by the material when it is acted upon by a tensile (pulling) force, whereas the second sentence is describing mechanisms related to the response from a material upon being impacted by an object. An increase in the tensile (yield) stress in the article indicates that the article may withstand larger tensile (pulling) forces (i.e., has a larger tensile strength) before reaching its permanent deformed state (being either the transition from elastic to plastically deformed/stretched, or the material fractures). 
In view of the foregoing, it can be said that the use of the term impact modifier in Chivrac encompasses both plasticizers and materials which increase the resistance to impact. Simply put, the term encompasses materials which may increase or decrease the impact resistance of the article. This is further evidenced by Chivrac disclosing suitable impact modifiers (citrates, aliphatic-aromatic polyesters) which are explicitly recited in the prior art as being plasticizers. Additionally, and to reinforce the Examiner’s position, the species acetyl tributyl citrate, listed in Chivrac as a suitable impact modifier, is evidenced by Takeshita et al.1 as being “an industrial plasticizer widely used in products such as food wrap, vinyl toys, and pharmaceutical excipients” 
On pp. 6 of the Remarks, Applicant asserts that Mohanty teaches that the addition of an epoxidized vegetable oil (to PLA) does not function as an impact modifier, citing to [0035, 0097, 0195]. The Examiner respectfully disagrees. [0035] teaches that in consideration of the physical strength, the plasticizer may be added in amounts lower than specified. Also, while [0036] does state that no effect on tensile and impact properties were observed, said statement is in reference to a combination of an epoxidized soy oil and a citrate-based co-plasticizer where the soy oil was added subsequent to the citrate, wherein the next sentence states: “This suggests epoxidized soy oil is not as effective a plasticizer as CITROFLEX® A-4 for the polylactic acid-based materials.” The sentence thereafter states: “However, its low price and possible role as lubricant during processing nonetheless make it attractive as an additive”. As such, it is clear to the Examiner that Applicant is attempting to mischaracterize the overall teaching(s) of Mohanty [0036] by focusing on a singular sentence or snippet therefrom, rather than the overall teaching itself. 
Additionally, with respect to [0195] of Mohanty cited by Applicant, the aforecited paragraph is simply stating that blends of epoxidized soy oil and AC-copolymers from Honeywell (of which are ethylene-propylene maleic anhydride modified copolymers) did not result in an increase in impact strength of the PLA. However, the aforesaid blend is not germane to the grounds of rejection set forth by the Examiner, of which are based on the broad disclosure of Mohanty. Furthermore, the grounds of rejection are not limited to epoxidized soy oil (being substituted into the PLA of Chivrac) as suggested by the cited portions of Mohanty 
On pp. 6 of the Remarks, Applicant asserts that because Flexman demonstrates that the inclusion of below 7 wt.% of epoxidized soy oil in the PLA compositions results in no change in the physical properties [Tables 1 and 2; Examples 1-5], the combination of Flexman and Chivrac is improper. However, this is not found persuasive, as Flexman teaches that inclusion of epoxidized soy oil in the PLA at amounts of 3 wt.% and 7 wt.%, respectively, increased the elongation at break and the notched Izod impact strength, thereby altering the physical properties of the PLA, in direct contradiction to Applicant’s assertion. Applicant is directed to [col 5, 15-25] of Flexman, which explicitly states the aforesaid, as well as indicates that the increased results were surprising in view of the PLA maintaining its strength and stiffness. As such, it can be said that the plasticizers disclosed by Flexman function under the umbrella of the term impact modifier as disclosed by Chivrac and discussed above. For these reasons, Applicant’s argument is not found persuasive. 
It is noted that Applicant has not explicitly addressed the grounds of rejection which utilize prior art to Yatsuzuka, where it is noted that (aside from said grounds) Yatsuzuka teaches that (i) acetyl tributyl citrate is a plasticizer, [0081, 0084], as are the epoxidized vegetable oils [0087]. 
Applicant’s arguments presented on pp. 7 of the Remarks have been fully considered by the Examiner but are moot in view of the paragraphs 4-6 herein.
Lastly, with regard to the assertion on pp. 7 that the grounds of rejection have been formulated based on improper hindsight reasoning, it is noted that Applicant has not identified 

/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        

/LEE E SANDERSON/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

Citations
1. Takeshita et al., “Acetyl Tributyl Citrate, the Most Widely Used Phthalate Substitute Plasticizer, Induces Cytochrome P540 3A through Steroid and Xenobiotic Receptor”, Toxicological Sciences, 123(2), 460-470, 2011, doi: 10.1093/toxsci/kfr178 (copy provided herewith).